Opinion by
Johnson, J.
In accordance with oral stipulation of counsel that the cups and saucers in question are properly classifiable under paragraph 212, as modified, infra, the claim at 10 cents per dozen separate pieces and 35 percent ad valorem under the provision in paragraph 212, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), supplemented by Presidential proclamation (T.D. 52820), for decorated chinaware cups, valued over $4.45 per dozen, and for saucers, valued over $1.90 per dozen, not containing 25 percent or more of calcined bone, was sustained.